Citation Nr: 1117442	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual of dental surgery, facial nerve damage, as a consequence of surgical treatment at a VA medical facility on May 24, 1977.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  This case was remanded by the Board in July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA medical opinion was obtained in August 2010.  The VA medical opinion states that the Veteran's paresthesia after removal of a dentigerous cyst was an unfortunate, but known complication of that type of surgery, but then the examiner went on to state that the resulting paresthesia was not reasonably foreseeable.  This statement is contradictory and clarification should be obtained.

In July 2010 the Veteran's medical records relating to his May 24, 1977, dental surgery were obtained from the Columbia, Missouri, VA Medical Center (VAMC).  An informed consent document was not obtained.  On remand a copy of the Veteran's informed consent should be requested from the Columbia VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Columbia, Missouri, VAMC and request a copy of the Veteran's informed consent form regarding his dental surgery that was performed on May 24, 1977.  If such document is determined to be unavailable, such should be noted in the record.

2.  If possible, contact the VA examiner who wrote the August 2010 opinion regarding the Veteran's May 1977 dental surgery.  The VA examiner should clarify whether or not the Veteran's resulting paresthesia was a reasonably foreseeable outcome of the surgery or not.  If the VA examiner who provided the August 2010 opinion is not available, send the Veteran's claims file to another appropriate medical specialist.  The specialist should review the Veteran's VA medical records from 1977 and the October 2009 VA examination report and provide an opinion as to whether it is at least as likely as not that paresthesia following the VA surgical dental treatment in May 1977 was an outcome that was not reasonably foreseeable.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


